                      Case 1:20-cv-02109-RC Document 33 Filed 08/03/20 Page 1 of 5
                                                                                        CLOSED,TRIAL−OMAHA
                                   U.S. District Court
                            District of Nebraska (8 Omaha)
                  CIVIL DOCKET FOR CASE #: 8:19−cv−00466−BCB−MDN

Brotherhood of Maintenance of Way Employes Division/IBT v. Union    Date Filed: 10/23/2019
Pacific Railroad                                                    Date Terminated: 07/01/2020
Assigned to: Judge Brian C. Buescher                                Jury Demand: None
Referred to: Magistrate Judge Michael D. Nelson                     Nature of Suit: 740 Labor: Railway Labor Act
Cause: 45:151 Railway Labor Act                                     Jurisdiction: Federal Question
Plaintiff
Brotherhood of Maintenance of Way                     represented by Richard S. Edelman
Employes Division/IBT                                                MOONEY, GREEN LAW FIRM
                                                                     1920 L Street, N.W.
                                                                     Suite 400
                                                                     Washington, DC 20036
                                                                     (202) 783−0010
                                                                     Fax: (202) 783−6088
                                                                     Email: Redelman@mooneygreen.com
                                                                     ATTORNEY TO BE NOTICED

                                                                    Robert E. O'Connor , Jr.
                                                                    O'CONNOR & ASSOCIATES
                                                                    P.O. Box 451116
                                                                    Omaha, NE 68145
                                                                    (402) 330−5906
                                                                    Email: REOlaw@aol.com
                                                                    ATTORNEY TO BE NOTICED


V.
Defendant
Union Pacific Railroad Company                        represented by Christopher R. Hedican
                                                                     BAIRD, HOLM LAW FIRM
                                                                     1700 Farnam Street
                                                                     Suite 1500
                                                                     Omaha, NE 68102−2068
                                                                     (402) 344−0500
                                                                     Fax: (402) 344−0588
                                                                     Email: chedican@bairdholm.com
                                                                     ATTORNEY TO BE NOTICED

                                                                    Donald J. Munro
                                                                    JONES, DAY LAW FIRM − D.C.
                                                                    51 Louisiana Avenue N.W.
                                                                    Washington, DC 20001−2113
                                                                    202−879−3922
                                                                    Email: dmunro@jonesday.com
                                                                    PRO HAC VICE
                                                                    ATTORNEY TO BE NOTICED
                    Case 1:20-cv-02109-RC Document 33 Filed 08/03/20 Page 2 of 5
                                                                       Nikki L. McArthur
                                                                       JONES, DAY LAW FIRM − D.C.
                                                                       51 Louisiana Avenue N.W.
                                                                       Washington, DC 20001−2113
                                                                       202−879−3843
                                                                       Email: nmcarthur@jonesday.com
                                                                       PRO HAC VICE
                                                                       ATTORNEY TO BE NOTICED


Date Filed     #    Docket Text

10/23/2019    Ï1    COMPLAINT against Union Pacific Railroad ( Filing fee $ 400, receipt number
                    ANEDC−4043985), by Attorney Robert E. O'Connor, Jr. on behalf of Brotherhood of Maintenance
                    of Way Employes Division/IBT (O'Connor, Robert) (Entered: 10/23/2019)

10/23/2019    Ï2    TEXT NOTICE OF JUDGES ASSIGNED: Judge Brian C. Buescher and Magistrate Judge Michael
                    D. Nelson assigned. In accordance with 28 U.S.C. 636(c)(2), the parties are notified that, if all
                    parties consent, a magistrate judge may conduct a civil action or proceeding, including a jury or
                    nonjury trial, subject to the courts rules and policies governing the assignment of judges in civil
                    cases. See Fed. R. Civ. P. 73; NEGenR 1.4. (LKO) (Entered: 10/23/2019)

11/05/2019    Ï3    WAIVER OF SERVICE Returned Executed upon defendant Union Pacific Railroad Company.
                    Waiver sent on 10/28/2019. (O'Connor, Robert) (Entered: 11/05/2019)

11/08/2019    Ï4    MOTION for Admission Pro Hac Vice Filing fee $ 100, receipt number ANEDC−4054719 by
                    Attorney Nikki L. McArthur on behalf of Defendant Union Pacific Railroad Company.(McArthur,
                    Nikki) (Entered: 11/08/2019)

11/11/2019    Ï5    MOTION for Admission Pro Hac Vice Filing fee $ 100, receipt number ANEDC−4055006 by
                    Attorney Donald J. Munro on behalf of Defendant Union Pacific Railroad Company.(Munro,
                    Donald) (Entered: 11/11/2019)

11/12/2019    Ï6    TEXT ORDER granting Motion for Admission Pro Hac Vice 4 for attorney Nikki McArthur.
                    Ordered by Deputy Clerk. (JLS) (Entered: 11/12/2019)

11/12/2019    Ï7    TEXT ORDER granting Motion for Admission Pro Hac Vice 5 for attorney Donald Munro.
                    Ordered by Deputy Clerk. (JLS) (Entered: 11/12/2019)

11/13/2019    Ï8    APPLICATION for Refund of pro hac vice admission fee paid electronically by Attorney Donald J.
                    Munro on behalf of Defendant Union Pacific Railroad Company.(Munro, Donald) (Entered:
                    11/13/2019)

11/20/2019    Ï9    NOTICE of Appearance by Attorney Christopher R. Hedican on behalf of Defendant Union Pacific
                    Railroad Company (Hedican, Christopher) (Entered: 11/20/2019)

11/21/2019   Ï 10   TEXT ORDER regarding Application for Refund of Fees Paid Electronically 8 . Pro Hac Vice
                    admission fee in the amount of $100.00 is refunded to the payor, Donald Munro, receipt number
                    ANEDC−4055006. Ordered by Deputy Clerk. (JLS) (Entered: 11/21/2019)

12/26/2019   Ï 11   MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM (, ), MOTION to Dismiss for
                    Failure to Join Indispensable Parties (, ), MOTION to Change Venue (, ), MOTION to Stay (, ) by
                    Attorney Donald J. Munro on behalf of Defendant Union Pacific Railroad Company.(Munro,
                    Donald) (Entered: 12/26/2019)

12/26/2019   Ï 12   BRIEF in support of MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM MOTION to
                    Dismiss for Failure to Join Indispensable Parties MOTION to Change Venue MOTION to Stay 11
                    Case 1:20-cv-02109-RC Document 33 Filed 08/03/20 Page 3 of 5
                    by Attorney Donald J. Munro on behalf of Defendant Union Pacific Railroad Company.(Munro,
                    Donald) (Entered: 12/26/2019)

12/26/2019   Ï 13   INDEX in support of MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM MOTION to
                    Dismiss for Failure to Join Indispensable Parties MOTION to Change Venue MOTION to Stay 11
                    by Attorney Donald J. Munro on behalf of Defendant Union Pacific Railroad Company.
                    (Attachments:
                    # 1 Exhibit 1,
                    # 2 Exhibit 2)(Munro, Donald) (Entered: 12/26/2019)

12/26/2019   Ï 14   CORPORATE DISCLOSURE STATEMENT pursuant to Fed. R. Civ. P. 7.1 identifying Corporate
                    Parent Union Pacific Corporation for Union Pacific Railroad Company. by Attorney Donald J.
                    Munro on behalf of Defendants Union Pacific Railroad Company, Union Pacific
                    Corporation.(Munro, Donald) (Entered: 12/26/2019)

12/30/2019   Ï 15   UNOPPOSED MOTION to Extend Time to Respond to MOTION TO DISMISS FOR FAILURE
                    TO STATE A CLAIM MOTION to Dismiss for Failure to Join Indispensable Parties MOTION to
                    Change Venue MOTION to Stay 11 by Attorney Robert E. O'Connor, Jr. on behalf of Plaintiff
                    Brotherhood of Maintenance of Way Employes Division/IBT.(O'Connor, Robert) (Entered:
                    12/30/2019)

12/30/2019   Ï 16   TEXT ORDER granting 15 Unopposed Motion to Extend. Plaintiff shall have an extension of time
                    to February 4, 2020, to file a brief in response to Defendant's Motion to Dismiss 11 . Ordered by
                    Magistrate Judge Michael D. Nelson. (SMN) (Entered: 12/30/2019)

02/02/2020   Ï 17   BRIEF in opposition to MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM MOTION
                    to Dismiss for Failure to Join Indispensable Parties MOTION to Change Venue MOTION to Stay
                    11 by Attorney Robert E. O'Connor, Jr. on behalf of Plaintiff Brotherhood of Maintenance of Way
                    Employes Division/IBT.(O'Connor, Robert) (Entered: 02/02/2020)

02/02/2020   Ï 18   INDEX in opposition to MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM MOTION
                    to Dismiss for Failure to Join Indispensable Parties MOTION to Change Venue MOTION to Stay
                    11 by Attorney Robert E. O'Connor, Jr. on behalf of Plaintiff Brotherhood of Maintenance of Way
                    Employes Division/IBT. (Attachments:
                    # 1 Exhibit Exhibit 1,
                    # 2 Exhibit Exhibit A,
                    # 3 Exhibit Exhibit B,
                    # 4 Exhibit Exhibit C,
                    # 5 Exhibit Exhibit D,
                    # 6 Exhibit Exhibit E,
                    # 7 Exhibit Exhibit F,
                    # 8 Exhibit Exhibit G,
                    # 9 Exhibit Exhibit H,
                    # 10 Exhibit Exhibit I,
                    # 11 Errata Exhibit J,
                    # 12 Exhibit Exhibit K,
                    # 13 Exhibit Exhibit 2,
                    # 14 Exhibit Exhibit 3,
                    # 15 Exhibit Exhibit 4,
                    # 16 Exhibit Exhibit 5,
                    # 17 Exhibit Exhibit 6,
                    # 18 Exhibit Exhibit 7,
                    # 19 Exhibit Exhibit 8)(O'Connor, Robert) (Entered: 02/02/2020)

02/04/2020   Ï 19   UNOPPOSED MOTION to Extend Time to File Reply to Brief, 17 by Attorney Donald J. Munro
                    on behalf of Defendant Union Pacific Railroad Company.(Munro, Donald) (Entered: 02/04/2020)
                    Case 1:20-cv-02109-RC Document 33 Filed 08/03/20 Page 4 of 5
02/04/2020   Ï 20   TEXT ORDER granting 19 Unopposed Motion to Extend. Union Pacific shall have an extension of
                    time to February 18, 2020, to file a reply brief in support of its Motion to Dismiss, Transfer, or Stay
                    11 . Ordered by Magistrate Judge Michael D. Nelson. (SMN) (Entered: 02/04/2020)

02/18/2020   Ï 21   REPLY BRIEF in support of MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                    MOTION to Dismiss for Failure to Join Indispensable Parties MOTION to Change Venue
                    MOTION to Stay 11 by Attorney Donald J. Munro on behalf of Defendant Union Pacific Railroad
                    Company.(Munro, Donald) (Entered: 02/18/2020)

05/14/2020   Ï 22   ORDER − This matter is before the Court on the Defendant's Motion to Dismiss, Transfer, or Stay.
                    Filing 11 . Having considered the parties' briefing, the Court will set a video conference hearing for
                    oral argument on Defendant's motion. To further assist the Court with this matter, the parties are
                    ordered to submit supplemental briefing and supporting evidence, which the Court can properly
                    consider related to a motion for transfer. Defendant shall submit a supplemental brief and file any
                    relevant evidence supporting its motion on or before May 22, 2020. Plaintiff shall respond with a
                    brief and file any relevant evidence on or before May 29, 2020. Each brief is limited to ten
                    double−spaced pages. The video conference hearing date and time will be set by separate text
                    order. Ordered by Judge Brian C. Buescher. (LKO) (Entered: 05/14/2020)

05/15/2020   Ï 23   TEXT ORDER setting oral argument on Defendant's pending Motion to Dismiss, Transfer, or Stay
                    (Filing 11 ) for Thursday June 4, 2020, at 2:00 PM CST via video conference before Judge Brian C.
                    Buescher. Defendant shall have fifteen minutes to argue its motion, and Plaintiff shall have fifteen
                    minutes to respond. Additionally, each party shall have seven minutes of rebuttal. A separate order
                    containing case conference instructions is forthcoming. Ordered by Judge Brian C. Buescher.
                    (LAC) (Entered: 05/15/2020)

05/15/2020   Ï 24   CASE CONFERENCE INSTRUCTIONS. ACCESS TO THE PDF DOCUMENT IS
                    RESTRICTED TO CASE PARTICIPANTS AND THE COURT PURSUANT TO THE
                    E−GOVERNMENT ACT AND FEDERAL RULE OF CIVIL PROCEDURE 5.2(a). Ordered by
                    Judge Brian C. Buescher. (LAC) (Entered: 05/15/2020)

05/22/2020   Ï 25   BRIEF in support of MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM MOTION to
                    Dismiss for Failure to Join Indispensable Parties MOTION to Change Venue MOTION to Stay 11
                    Supplement in Response to Order (ECF No. 22) by Attorney Donald J. Munro on behalf of
                    Defendant Union Pacific Railroad Company.(Munro, Donald) (Entered: 05/22/2020)

05/22/2020   Ï 26   INDEX in support of Brief, 25 by Attorney Donald J. Munro on behalf of Defendant Union Pacific
                    Railroad Company. (Attachments:
                    # 1 Exhibit A − Rodgers Decl.,
                    # 2 Exhibit B − Doerr Decl.)(Munro, Donald) (Entered: 05/22/2020)

05/28/2020   Ï 27   BRIEF in opposition to MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM MOTION
                    to Dismiss for Failure to Join Indispensable Parties MOTION to Change Venue MOTION to Stay
                    11 by Attorney Robert E. O'Connor, Jr. on behalf of Plaintiff Brotherhood of Maintenance of Way
                    Employes Division/IBT.(O'Connor, Robert) (Entered: 05/28/2020)

05/28/2020   Ï 28   INDEX in opposition to MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM MOTION
                    to Dismiss for Failure to Join Indispensable Parties MOTION to Change Venue MOTION to Stay
                    11 by Attorney Robert E. O'Connor, Jr. on behalf of Plaintiff Brotherhood of Maintenance of Way
                    Employes Division/IBT. (Attachments:
                    # 1 Exhibit Second Declaration Peter Kennedy)(O'Connor, Robert) (Entered: 05/28/2020)

06/04/2020   Ï 29   TEXT MINUTE ENTRY for proceedings held before Judge Brian C. Buescher regarding
                    Defendant's Motion to Dismiss, Transfer, or Stay # 11 . Motion Hearing was held on 06/04/2020 by
                    video conference. Oral arguments by both Plaintiff and Defendant. Matter taken under advisement.
                    Order to be issued. Appearance for Plaintiffs: Richard S. Edelman by Video Conference;
                    Appearance for Defendant: Donald J. Munro by Video Conference; Courtroom Deputy: Laura
                    Case 1:20-cv-02109-RC Document 33 Filed 08/03/20 Page 5 of 5
                    Coyle; Court Reporter: Brenda L. Fauber; Time Start: 2:00 p.m.; Time Stop: 3:00 p.m.; Time in
                    Courts: 1 hour. (LAC) (Entered: 06/04/2020)

06/26/2020   Ï 30   NOTICE of Supplemental Authority by Attorney Donald J. Munro on behalf of Defendant Union
                    Pacific Railroad Company (Attachments:
                    # 1 Exhibit)(Munro, Donald) (Entered: 06/26/2020)

06/28/2020   Ï 31   NOTICE of Supplemental Authority by Attorney Robert E. O'Connor, Jr. on behalf of Plaintiff
                    Brotherhood of Maintenance of Way Employes Division/IBT (Attachments:
                    # 1 Exhibit)(O'Connor, Robert) (Entered: 06/28/2020)

07/01/2020   Ï 32   MEMORANDUM AND ORDER − Defendant's Motion to Dismiss, Transfer, or Stay (Filing 11 )
                    is granted as to transfer. The case shall be transferred to the United States District Court for the
                    District of Columbia. Defendant's Motion to Stay (Filing 11 ) is denied as moot. Filing 11 will
                    remain pending as to Defendant's Motion to Dismiss, to be decided after transfer. Ordered by Judge
                    Brian C. Buescher. (LKO) (Entered: 07/01/2020)

08/03/2020     Ï    Case transferred to District of USDC − Columbia. Original electronic file sent. (LKO) (Entered:
                    08/03/2020)
